70 F.3d 1263
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Ray THOMAS, Plaintiff--Appellant,v.Sammie BROWN, Classification Supervisor;  Matthew Ogunsile;Benjamin Montgomery, Warden, Defendants--Appellees.
No. 95-6614.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 8, 1995.Decided Dec. 5, 1995.

David Ray Thomas, Appellant Pro Se.  James Michael Holly, BRAITHWAITE, MCCANTS, HOLLY & SMITH, Aiken, South Carolina, for Appellees.
Before WILKINSON and WILKINS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his Fed.R.Civ.P. 59 motion.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.*  Thomas v. Brown, No. CA-93-836-1-6AJ (D.S.C. Mar. 17, 1995).  We deny Appellant's motion for appointment of counsel on appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 To the extent that Thomas appeals from the judgment entered November 15, 1994, his appeal is untimely